DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SENDAI et al. (US 2011/0144482).
Regarding claim 1, SENDAI teaches a medical image processing apparatus (Fig. 1 and abstract). SENDAI teaches that a processor configured to function as a medical image acquisition unit that acquires a medical image including a subject image (Fig. 1, 3 and page 1, paragraphs 8 – pages 2, paragraphs 30, where teaches acquiring a medical image including a subject image). SENDAI teaches that an abnormal region determination unit that determines an abnormal region by using the medical images (abstract, Fig. 4, 6, 9, pages 4, paragraphs 63 – pages 5, paragraphs 71, and page 1, 
Regarding claim 6, SENDAI teaches that the display control unit arranges the plurality of medical images in order of the degree of malignancy (abstract, Fig. 4, 6, 9, pages 4, paragraphs 63 – pages 5, paragraphs 71, and page 1, paragraphs 8 – pages 2, paragraphs 32, where teaches displaying images of the regions of interest containing the  abnormal shadow candidates in descending order of the degree of malignancy). 
Regarding claim 7, SENDAI teaches that the display control unit emphasizes or suppresses display of at least some medical images among the plurality of medical images by adding an emphasis flag to the medical image, adding a character to the medical image, adjusting a display color of the medical image, or adjusting a display size . 

Allowable Subject Matter
3.		Claims 2-5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the malignancy discrimination unit discriminates a type of the abnormality or a degree of progress of the abnormality included in the abnormal region, and determines the degree of malignancy by using the type of the abnormality or the degree of progress of the abnormality, and the processor further configured to function as a same abnormal region determination unit that determines whether or not the plurality of medical images each have the abnormal region including the same abnormality, and wherein in a case where there are two or more medical images each having the abnormal region including the same abnormality, the display control unit emphasizes or suppresses display of at least some medical images among the two or more medical images each having the abnormal region including the same abnormality by using the degree of malignancy and an imaging distance of the medical image” as specified the claims. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeo et al. (US 2004/0081343) discloses Abnormal Pattern Candidate Detection Processing Method and System.
Imamura et al. (US 2002/0057826) discloses Method and Apparatus for Detecting Abnormal Pattern Candidates.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 13, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649